UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0145 Expires: February 28, 2009 Estimated average burden hours per response…10.4 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.) PACIFIC RIM MINING CORP. (Name of Issuer) Common Shares, no par value (Title of Class of Securities) (CUSIP Number) October 8, 2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) [x]Rule 13d-1(c) []Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page.Beneficial ownership information contained herein is given as of the date listed above. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 694915208 1 Names of Reporting Persons. Osiris Investment Partners, L.P. Osiris Partners, LLC Paul S. Stuka I.R.S. Identification Nos. of above persons (entities only) 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Osiris Investment Partners, L.P. - Delaware Osiris Partners, LLC - Delaware Paul S. Stuka - United States Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power Osiris Investment Partners, L.P. - 0 shares Osiris Partners, LLC - 0 shares Paul S. Stuka - 0 shares 6Shared Voting Power Osiris Investment Partners, L.P. - 8,671,100 shares Osiris Partners, LLC - 8,671,100 shares Paul S. Stuka - 8,671,100 shares Refer to Item 4 below. 7Sole Dispositive Power Osiris Investment Partners, L.P. - 0 shares Osiris Partners, LLC - 0 shares Paul S. Stuka - 0 shares 8Shared Dispositive Power Osiris Investment Partners, L.P. - 8,671,100 shares Osiris Partners, LLC - 8,671,100 shares Paul S. Stuka - 8,671,100 shares Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person Osiris Investment Partners, L.P. - 8,671,100 shares Osiris Partners, LLC - 8,671,100 shares Paul S. Stuka - 8,671,100 shares Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] Not applicable. 11 Percent of Class Represented by Amount in Row (9) Osiris Investment Partners, L.P. – 5.7% Osiris Partners, LLC - 5.7% Paul S. Stuka - 5.7% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) Osiris Investment Partners, L.P. - PN (Limited Partnership) Osiris Partners, LLC - OO (Limited Liability Company) Paul S. Stuka - IN (Individual) CUSIP NO. 694915208 Item1. (a) Name of Issuer Pacific Rim Mining Corp. (b) Address of Issuer’s Principal Executive Offices 625 Howe Street, Suite 1050, Vancouver, British Columbia, Canada V6E 2T6 Item2. (a) Name of Person Filing Osiris Investment Partners, L.P. Osiris Partners, LLC Paul S. Stuka (b) Address of Principal Business Office or, if none, Residence Osiris Investment Partners, L.P. Osiris Partners, LLC Paul S. Stuka c/o Osiris Partners, LLC One Liberty Square 5th Floor Boston, Massachusetts (c) Citizenship Osiris Investment Partners, L.P. - Delaware Osiris Partners, LLC - Delaware Paul S. Stuka - United States (d) Title of Class of Securities Common Shares, no par value (the “Common Shares”) (e) CUSIP Number Item3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) [ ] Insurance Company as defined in Section 3(a)(19) of the Act (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). (e) [ ] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); CUSIP NO. 694915208 (g) [ ] A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) [ ] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ ] A non-U.S. institution, in accordance with §240.13d-1(b)(1)(ii)(J). (k) [ ] Group, in accordance with §240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with § 240.13d-1(b)(1)(ii)(J), please specify the type of institution: Item4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount Beneficially Owned ** Osiris Investment Partners, L.P. – 8,671,100 shares Osiris Partners, LLC - 8,671,100 shares Paul S. Stuka - 8,671,100 shares (b) Percent of Class** Osiris Investment Partners, L.P. - 5.7% Osiris Partners, LLC - 5.7% Paul S. Stuka - 5.7% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote ** Osiris Investment Partners, L.P. - 0 shares Osiris Partners, LLC - 0 shares Paul S. Stuka - 0 shares (ii) shared power to vote or to direct the vote** Osiris Investment Partners, L.P. - 8,671,100 shares Osiris Partners, LLC - 8,671,100 shares Paul S. Stuka - 8,671,100 shares (iii) Sole power to dispose or to direct the disposition of** Osiris Investment Partners, L.P. - 0 shares Osiris Partners, LLC - 0 shares Paul S. Stuka - 0 shares CUSIP NO. 694915208 (iv) shared power to dispose or to direct the disposition of** Osiris Investment Partners, L.P. - 8,671,100 shares Osiris Partners, LLC - 8,671,100 shares Paul S. Stuka - 8,671,100 shares ** Shares reported herein for Osiris Investment Partners, L.P. (the “LP”) represent Common Shares currently beneficially owned and held of record by the LP and Common Shares issuable upon the exercise of warrants beneficially owned and held of record by the LP.Shares reported herein for Osiris Partners, LLC (“LLC”) represent the above-referenced Common Shares reported for the LP, for which the LLC serves as general partner.Shares reported herein for Mr. Stuka represent the above-referenced Common Shares reported for the LP and the LLC.Mr. Stuka serves as the managing member of the LLC.Each of the Reporting Persons disclaims beneficial ownership of the shares reported herein except to the extent of its or his pecuniary interest therein. Item5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following [ ]. Not applicable. Item6. Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Not applicable. Item8. Identification and Classification of Members of the Group Not applicable. Item9. Notice of Dissolution of Group Not applicable. Item10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP NO. 694915208 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:October 18, 2010 OSIRIS INVESTMENT PARTNERS, L.P. By: Osiris Partners, LLC, its general partner By: /s/ Paul S. Stuka Paul S. Stuka Managing Member OSIRIS PARTNERS, LLC By: /s/ Paul S. Stuka Paul S. Stuka Managing Member PAUL S. STUKA /s/ Paul S. Stuka Paul S. Stuka, individually Exhibit 1 JOINT FILING AGREEMENT This Joint Filing Agreement, dated as of October 18, 2010, is by and among Osiris Investment Partners, L.P., Osiris Partners, LLC and Paul S. Stuka, an individual (the foregoing are collectively referred to herein as the “Filers”). Each of the Filers may be required to file with the United States Securities and Exchange Commission a statement on Schedule 13G with respect to Common Shares, no par value, ofPacific Rim Mining Corp. beneficially owned by them from time to time. Pursuant to and in accordance with Rule 13(d)(1)(k) promulgated under the Securities Exchange Act of 1934, as amended, the Filers hereby agree to file a single statement on Schedule 13G and/or 13D (and any amendments thereto) on behalf of each of such parties, and hereby further agree to file this Joint Filing Agreement as an exhibit to such statement, as required by such rule. This Joint Filing Agreement may be terminated by any of the Filers upon one week’s prior written notice or such lesser period of notice as the Filers may mutually agree. Executed and delivered as of the date first above written. OSIRIS INVESTMENT PARTNERS, L.P. By: Osiris Partners, LLC, its general partner By: /s/ Paul S. Stuka Paul S. Stuka Managing Member OSIRIS PARTNERS, LLC By: /s/ Paul S. Stuka Paul S. Stuka Managing Member PAUL S. STUKA /s/ Paul S. Stuka Paul S. Stuka, individually
